DETAILED ACTION
Claims 6-8, 12, and 15-27 are pending and currently under review.
Claims 1-5, 9-10, and 13-14 are cancelled.
Claim 27 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/16/2022 has been entered.  Claims 6-8, 12, and 15-26, and newly submitted claim(s) 27, remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 2/17/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeArdo et al. (US 5,352,304).
Regarding claim 7, DeArdo et al. discloses a method of manufacturing a low-alloy steel having a composition as seen in table 1 below [col.4 ln.64 to col.7 ln.65, summarized in table2].  The examiner notes that the overlap between the disclosed composition of DeArdo et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  DeArdo et al. further discloses hot rolling the steel to a thickness of 1 in, or approximately 254 mm as determined by the examiner, which meets the claimed hot forging and thickness as would have been recognized by one of ordinary skill [col.8 ln.1-12, examples].  The examiner reasonably considers the steel of DeArdo et al., which can include Cu, to meet the claimed limitation “Cu-containing”.
DeArdo et al. does not expressly teach an N inclusion as claimed.  However, DeArdo et al. suggests controlling C+(12/14)N to be below 0.025 [col.10 ln.25-35].  Accordingly, a resulting N amount in the steel of DeArdo et al. is up to 0.029 weight percent based on the aforementioned C inclusion of DeArdo et al. as determined by the examiner, which further overlaps with the claimed N range.  See MPEP 2144.05(I).
Table 2.
Element (wt.%)
Claim 7 (wt.%)
DeArdo et al. (wt.%)
C
0.01 – 0.06
0 – 0.03
Si
0.05 – 0.4
0 – 1 
Mn
0.2 – 0.7
0.3 – 5
Ni
1.2 – 2.5
1 – 4
Cr
0.5 – 1
0.4 – 0.9
Cu
1.1 – 1.5
0 – 2
Mo
0.2 – 0.6
0 – 4
Al
0.01 – 0.05
0 – 0.1
Nb
0.02 – 0.08
0 – 0.1
N
0.005 – 0.02
0 – 0.029 (determined by examiner)
Ca (optional)
0 – 0.01
0 – 0.03
Fe & Impurities
Balance
Balance


Regarding claim 23, DeArdo et al. discloses the method of claim 7 (see previous).  DeArdo et al. further teaches various heat treatments, which the examiner reasonably considers to meet the claimed limitations of “thermal refining” [col.8 ln.12-57].  DeArdo et al. further teaches a yield strength of greater than 100 ksi (approximately 690 MPa as determined by the examiner) and an impact strength of 35 ft-lbs at -84 degrees C with ductile to brittle transitions at less than about -100 degrees C [abstract, fig.3].  The examiner further notes that the aforementioned impact strength reasonably corresponds to ductile fracture as would have been recognized by one of ordinary skill, such that a DDBT less than -70 degrees C as claimed would have been expected or naturally flowed from the disclosure of DeArdo et al.  See MPEP 2112 & MPEP 2145(II).  The examiner notes that the above parameters overlap with the instant claim, which is prima facie obvious.  See MPEP 2144.05(I).
Regarding claim 27, DeArdo et al. discloses the method of claim 7 (see previous).  The examiner notes that the aforementioned Ca inclusion of DeArdo et al. above further overlaps with the instantly claimed Ca range, which is prima facie obvious.  See MPEP 2144.05(I).
Claims 6, 8, 12, and 15-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeArdo et al. (US 5,352,304) in view of Polyakova et al. (1970, Intercritical quenching of structural steels).
Regarding claims 6, 8, and 12, DeArdo et al. discloses a method of manufacturing a low-alloy steel composition as shown for claim 7 above (see previous).  DeArdo et al. further teaches that the steel can be manufactured by performing a first heat treatment to 900 degrees C and subsequent quenching after hot rolling, which meets the limitation of quenching by heating to 850 to 950 degrees C as claimed [col.8 ln.12-30].  DeArdo et al. also teaches a subsequent aging step at 500 to 750 degrees C, which overlaps with the claimed tempering [col.8 ln.48-55].  See MPEP 2144.05(I).
DeArdo et al. does not expressly teach a two phase region quenching step as claimed.  Polyakova et al. discloses that it is known to perform intercritical quenching on structural steels to improve impact toughness, wherein said intercritical quenching can be performed in a repeated quenching process which includes an original, conventional quenching from 950 degrees C, followed by a subsequent intercritical quenching from a temperature between Ac1 to Ac3 of the steel [p.4 paragraphs1,5-6, fig.1-2].  Therefore, it would have been obvious to one of ordinary skill to modify the method of DeArdo et al. by performing an intermediate intercritical quenching between the quenching and aging of DeArdo et al. to improve impact toughness as taught by Polyakova et al.  The examiner notes that the overlap between the intercritical quenching temperature of Polyakova et al. and the claimed “two phase region quenching” is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 15-18, 21-22, and 24-25, DeArdo et al. and Polyakova et al. disclose the method of claims 6-8 and 12 (see previous).  DeArdo et al. further discloses that it is well known to minimize the amount of martensite-austenite islands [col.2 ln.54-56, col.6 ln.60-68]; however DeArdo et al. does not expressly teach that the steel is configured to have an area ratio after application of weld heat or ICCGHAZ as claimed.  However, the examiner submits that these features would have naturally flowed from the combined disclosure of the aforementioned prior art as will be explained below.  See MPEP 2145(II).  Firstly, it is noted that the recitation of “…is configured such that application of weld heat… produces a weld heat affected zone (HAZ) having…” is an instance of functional language that merely states how the steel behaves when subjected to weld heat and an instance of product-by-process which merely requires a HAZ weld zone having a microstructure as claimed.  See MPEP 2113 & MPEP 2173.05(g).  Accordingly, any steel having the same composition and microstructure that is further subjected to welding would be entirely capable of achieving the claimed microstructure.  Furthermore, the instant specification achieves said claimed microstructure area ratios and ICCGHAZ by meeting the claimed formula, performing the claimed two phase region quenching, tempering, and welding [0045-0048, tables1-2 spec.].
Accordingly, DeArdo et al. discloses an overlapping composition as stated above (see previous).  The combination of DeArdo et al. and Polyakova et al. further suggests an overlapping method as stated above, wherein DeArdo et al. further teaches performing welding on the steel sheets which obtains desirable coarse-grained HAZ properties [example VIII].  
Since DeArdo et al. discloses an overlapping steel composition and the combination of DeArdo et al. and Polyakova et al. suggests overlapping processing parameters, the examiner submits that overlapping area ratios of martensite-austenite islands would have naturally flowed from the combination of DeArdo et al. and Polyakova et al.  See MPEP 2144.05(I) & MPEP 2145(II).  
 Regarding claims 19-20, 23, and 26, DeArdo et al. and Polyakova et al. disclose the method of claims 6-8 and 12 (see previous).  As stated previously, DeArdo et al. further discloses a yield strength of greater than 100 ksi (approximately 690 MPa as determined by the examiner) and an impact strength of 35 ft-lbs at -84 degrees C with ductile to brittle transitions at less than about -100 degrees C [abstract, fig.3].  The examiner further notes that the aforementioned impact strength reasonably corresponds to ductile fracture as would have been recognized by one of ordinary skill, such that a DDBT less than -70 degrees C as claimed would have been expected or naturally flowed from the disclosure of DeArdo et al.  
Although the disclosed properties of DeArdo et al. pertain to steels that were not intercritically quenched, the examiner notes that the purpose of intercritical quenching is to improve impact toughness and lower the cold-brittleness threshold.  Thus, the combined disclosure of DeArdo et al. and Polyakova et al. would serve to merely improve the mechanical properties of the steel of DeArdo et al. as would have been recognized by one of ordinary skill, which further meets the claimed ranges of yield strength and ductile to brittle transition temperature. 
Alternatively, the examiner notes that overlapping mechanical properties would have naturally flowed from the combined disclosure of DeArdo et al. and Polyakova et al. in view of the overlapping steel composition and processing parameters disclosed by the prior art as stated above.
Claims 15-18, 21-22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeArdo et al. (US 5,352,304) and Polyakova et al. (1970, Intercritical quenching of structural steels) as applied to claims 6-8 and 12 above, and further in view of Shintaku et al. (JP2013087334, machine translation referred to herein).
Regarding claims 15-18, 21-22, and 24-25, DeArdo et al. and Polyakova et al. disclose the method of claims 6-8 and 12 (see previous).  DeArdo et al. further discloses that it is well known to minimize the amount of martensite-austenite islands [col.2 ln.54-56, col.6 ln.60-68]; however DeArdo et al. does not expressly teach an area ratio as claimed.  Shintaku et al. discloses that it is known to limit the amount of martensite-austenite islands to be less than 1 percent in the weld heat affected zone of a ferrite and martensite-austenite structure (ie. two phase weld region) by controlling the composition in order to maintain desirable toughness levels even at high weld heats of 35 kJ/mm [0040, 0050].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by controlling the steel composition to achieve a martensite-austenite island ratio of less than 1 percent to improve toughness as taught by Shintaku et al.  The examiner notes that Shintaku et al. discloses the aforementioned martensite-austenite at high weld heats of 35 kJ/mm, such that the claimed martensite-austenite amounts would still be expected at the lower claimed weld heat of 2.5 kJ/mm as recognized by one of ordinary skill.

Response to Arguments
The previous rejections over Minta et al. have been withdrawn in view of applicants’ amendments.
Applicant's arguments, filed 6/16/2022, regarding the rejections over DeArdo et al. have been fully considered but they are not persuasive.
Applicant argues that DeArdo et al. requires preferably 3.3 to 3.7 weight percent Ni, which is different from the claimed Ni amount.  The examiner cannot concur.  It is noted that the above passges of DeArdo et al. merely refer to preferred embodiments, wherein specific embodiments do not constitute a teaching away from the broader disclosure of the prior art.  See MPEP 2123.  Since DeArdo et al. expressly teaches a broad inclusion of about 2 to 4 weight percent Ni as stated above, the examiner submits said overlap to be prima facie obvious absent concrete evidence to the contrary.  See MEPP 2144.05(I).
Applicant then argues that DeArdo et al. is not clear about a preferred amount of N.  The examiner cannot concur.  As stated above, DeArdo et al. expressly limits N by limiting the C amount and further limiting C and N to meet formula: C+(12/14)N to be below 0.025, which as determined by the examiner above, results in a N amount of up to 0.029 weight percent.  The examiner notes that this range overlaps with the instantly claimed N amount, which is prima facie obvious.  See MPEP 2144.05(I).
Applicant further argues that the instantly claimed Ni and N ranges are significant as explained on p.16 of the remarks and in [0023, 0029 spec.].  Accordingly, it appears to the examiner that applicant is of the position that the instantly claimed compositional ranges achieve critical and unexpected results.  In response, the examiner cannot concur.  Although applicant can indeed rebut prima facie obviousness by demonstrating criticality of the claimed ranges, the examiner notes that applicant has the burden of providing and explaining said criticality.  See MPEP 716.02(b).  Since applicant does not point to any specific data or concrete evidence, the examiner cannot concur with applicants’ mere conclusory allegation that the claimed ranges are significant.  The examiner further notes that the only data presented in the instant specification is shown in [tables1-4 spec.].  The examiner cannot consider the examples of table 1 to be commensurate in scope with the entire claimed range, and it is further noted that a sufficient number of tests both inside and outside of the claimed ranges have not been provided.  See MPEP 716.02(d).  Furthermore, applicant argues that Ni and N are utilized to control strength and toughness.  However, DeArdo et al. expressly teaches that controlling Ni and N is known to influence steel strength and toughness [col.5 ln.14-28, exampleII].  Accordingly, the examiner further submits that the influence of Ni and N amounts of steel strength and toughness is in fact a completely expected result, contrary to applicants’ allegations.  In view of the above points, the examiner cannot consider the claimed ranges to be achieve critical and unexpected results over the disclosed ranges of the prior art.

Conclusion
No claims allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734